Name: Council Decision 2014/430/CFSP of 3 July 2014 amending Joint Action 2005/889/CFSP on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah)
 Type: Decision
 Subject Matter: cooperation policy;  politics and public safety;  international security;  Asia and Oceania;  European construction
 Date Published: 2014-07-04

 4.7.2014 EN Official Journal of the European Union L 197/75 COUNCIL DECISION 2014/430/CFSP of 3 July 2014 amending Joint Action 2005/889/CFSP on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 25 November 2005, the Council adopted Joint Action 2005/889/CFSP (1). (2) On 3 July 2013, the Council adopted Decision 2013/355/CFSP (2) amending Joint Action 2005/889/CFSP and extending it until 30 June 2014. (3) On 9 April 2014, the Political and Security Committee recommended to extend the European Union Border Assistance Mission for the Rafah Crossing Point for an additional period of 12 months until 30 June 2015. (4) EU BAM Rafah should be further extended from 1 July 2014 until 30 June 2015 on the basis of the current mandate. (5) EU BAM Rafah will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Joint Action 2005/889/CFSP is hereby amended as follows: (1) Article 7(5) is replaced by the following: 5. All personnel shall remain under the authority of the appropriate sending State or EU institution and shall carry out their duties and act in the interest of the Mission. All personnel shall respect the security principles and minimum standards established by Council Decision 2013/488/EU (3). (2) Article 13 is replaced by the following: Article 13 Financial arrangements 1. The financial reference amount intended to cover the expenditure related to EU BAM Rafah for the period from 25 November 2005 to 31 December 2011 shall be EUR 21 570 000. The financial reference amount intended to cover the expenditure related to EU BAM Rafah for the period from 1 January 2012 to 30 June 2012 shall be EUR 970 000. The financial reference amount intended to cover the expenditure related to EU BAM Rafah for the period from 1 July 2012 to 30 June 2013 shall be EUR 980 000. The financial reference amount intended to cover the expenditure related to EU BAM Rafah for the period from 1 July 2013 to 30 June 2014 shall be EUR 940 000. The financial reference amount intended to cover the expenditure related to EU BAM Rafah for the period from 1 July 2014 to 30 June 2015 shall be EUR 940 000. 2. All expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the European Union. Nationals of third States contributing financially to the Mission, host parties and, if required for the operational needs of the Mission, of neighbouring countries shall be allowed to tender for contracts. 3. EU BAM Rafah shall be responsible for the implementation of its budget. For that purpose, EU BAM Rafah shall sign an agreement with the Commission. 4. EU BAM Rafah shall be responsible for any claims and obligations arising from the implementation of the mandate starting from 1 July 2014, with the exception of any claims relating to serious misconduct by the Head of Mission, for which he/she shall bear the responsibility. 5. The implementation of the financial arrangements will be without prejudice to the chain of command as provided for in Articles 4, 4a and 5 and the operational requirements of EU BAM Rafah, including compatibility of equipment and interoperability of its teams. 6. Expenditure shall be eligible as of the date of entry into force of this Joint Action. (3) In Article 16, the second paragraph is replaced by the following: It shall expire on 30 June 2015.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 3 July 2014. For the Council The President S. GOZI (1) Council Joint Action 2005/889/CFSP of 25 November 2005 on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (OJ L 327, 14.12.2005, p. 28). (2) Council Decision 2013/355/CFSP of 3 July 2013 amending and extending Joint Action 2005/889/CFSP on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (OJ L 185, 4.7.2013, p. 16). (3) Council Decision 2013/488/EU of 23 September 2013 on the security rules for protecting EU classified information (OJ L 274, 15.10.2013, p. 1)..